 1 Joseph H. Harrington
   Acting United States Attorney
 2 Eastern District of Washington
   Dan Fruchter
 3 Assistant United States Attorney
   Post Office Box 1494
 4 Spokane, WA 99210-1494
   Telephone: (509) 353-2767
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9
10 UNITED STATES OF AMERICA,                  No. 2:18-cr-0080-LRS

11                           Plaintiff,       UNITED STATES’
12                                            RESPONSE TO MOTION
                     v.                       FOR EARLY TERMINATION OF
13                                            SUPERVISED RELEASE
14 JACQUELYN MARIE WALKER,
                                              Without Oral Argument
15                           Defendant.       July 6, 2021 at 6:30 p.m.
16
17        Plaintiff, United States of America, by and through Joseph H. Harrington, Acting
18 United States Attorney for the Eastern District of Washington, and Dan Fruchter,
19 Assistant United States Attorney, submits the following response to Jacquelyn Marie
20 Walker’s Motion for Early Termination of Supervised Release. ECF No. 95.
21        Undersigned counsel has spoken with Amber Andrade, Ms. Walker’s supervising
22 probation officer with the United States Probation Office. Undersigned counsel
23 understands that Ms. Walker has indeed made significant progress since her release
24 from the custody imposed by the Court upon Ms. Walker’s violation of the terms of her
25 probation.   Ms. Walker’s hard work and significant progress are commendable.
26 However, the United States understands that Ms. Walker recently admitted to the use
27 of methamphetamine, which necessitated intervention on the part of the probation
28 office, including a referral for a substance abuse assessment which is pending.

     US’ RESPONSE RE EARLY TERMINATION OF SUPERVISED RELEASE –1
 1 Undersigned counsel understands that Ms. Walker admitted to using methamphetamine
 2 only after initially denying it.
 3         Undersigned counsel understands that Ms. Andrade intends to file a report to
 4 update the court regarding this issue and Ms. Walker’s current situation, and believes
 5 that Ms. Walker would benefit from continued supervision at this time. The United
 6 States concurs. If there are additional slip-ups in her recovery, access to supervision
 7 and immediate access to diagnostic and treatment services through this Court’s
 8 supervision could be the difference in identifying and resolving problems before they
 9 get more serious and result in more significant harm and set-backs to Ms. Walker, and
10 in ensuring that her recovery and progress continues.
11         For that reason, the United States respectfully opposes Ms. Walker’s motion for
12 early termination at this time, but looks forward to being able to join in a future motion
13 filed by Ms. Walker.
14
15         DATED: June 14, 2021.
16                                                       Joseph H. Harrington
17                                                       Acting United States Attorney

18                                                       s/ Dan Fruchter
19                                                       Dan Fruchter
                                                         Assistant U.S. Attorney
20
21
22
23
24
25
26
27
28

     US’ RESPONSE RE EARLY TERMINATION OF SUPERVISED RELEASE –2
1
                              CERTIFICATE OF SERVICE
2
3        I hereby certify that on June 14, 2021, I electronically filed the foregoing with
4 the Clerk of the Court using the CM/ECF System, which will send notification of such
5 filing to the following Defendant’s counsel:
6
         Amy Rubin
7
         Federal Defenders of Eastern Washington and Idaho
8        10 N Post, Suite 700
         Spokane, WA 99201
9
         Amy_Rubin@fd.org
10
11
12                                        s/ Dan Fruchter
                                          Dan Fruchter
13                                        Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     US’ RESPONSE RE EARLY TERMINATION OF SUPERVISED RELEASE –3
